Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Amendment
The application has been amended as follows with the authorization from Robert W. Holland on August 31,2022.
AMENDED CLAIM 1: An information handling system comprising: a processor operable to execute instructions to process information; a memory interfaced with the processor and operable to store the instructions and information; a graphics processor interfaced with the processor and operable to further process the information to defined visual images for presentation at a display; a display interfaced with the graphics processor and operable to accept the information to present the visual images at a display panel integrated in a display housing, the display panel having plural pixels illuminated with white light by a backlight assembly coupled at a backside of the display panel and within a perimeter of the display panel; and a frame of translucent material disposed between the display panel and backlight assembly at the backside perimeter, [the] a frame of translucent material having a central opening, [the] a frame of translucent material passing illumination from the backlight assembly towards the display housing outside the backside perimeter to provide illumination outside of the perimeter of the display panel.

AMENDED CLAIM 2:The information handling system of Claim 1 further comprising: a beveled surface formed in the housing between [the] a frame of translucent material and a front of the display; wherein the beveled surface reflects illumination proceeding out of [the] a frame of translucent material towards the front of the display at a frontside perimeter of the display panel.

AMENDED CLAIM 3: The information handling system of Claim 2 further comprising: a bezel disposed about the frontside perimeter of the display; wherein the beveled surface reflects illumination from [the] a frame of translucent material to the bezel.

AMENDED CLAIM 4: The information handling system of Claim 1 wherein [the] a frame of translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color.

AMENDED CLAIM 5: The information handling system of Claim 1 further comprising: a color controller interfaced with [the] a frame of translucent and operable to adjust a color filter quality of [the] a frame of translucent material; wherein the color controller adapts the color of backlight that proceeds from the backlight assembly towards the display housing outside the backside perimeter.

AMENDED CLAIM 6: The information handling system of Claim 5 further comprising: a color manager associated with the graphics processor and operable to command a color to the color controller; wherein the graphics processor adapts the color filter quality of [the] a frame of translucent material based upon content presented as visual images at the display panel.

AMENDED CLAIM 8: The information handling system of Claim 1 wherein [the] a frame of translucent material further comprises a foam integrating a photochromatic pigment.

AMENDED CLAIM 9: The information handling system of Claim 1 wherein [the] a frame of translucent material further comprises a liquid crystal interfaced with a voltage source, the voltage source adapting the voltage to adjust a color of illumination that passes through [the] a frame of translucent material.

AMENDED CLAIM 10: A method for managing illumination at an information handling system display, the method comprising: generating illumination with a backlight assembly; passing the illumination from the backlight assembly through a backside of a liquid crystal display panel to create a visual image at a frontside of the liquid crystal display panel, the backlight assembly having a perimeter disposed within a perimeter of the liquid crystal display panel; and leaking illumination from the backlight assembly to outside of the perimeter of the liquid crystal display panel through a frame of translucent material disposed at the perimeter of the liquid crystal display panel between the backlight assembly and liquid crystal display panel, [the] a frame of translucent material having a central opening at the location of the liquid crystal display panel, [the] a frame of translucent material adapting the backlight illumination to a color presented outside the perimeter of the liquid crystal display panel.

AMENDED CLAIM 11: The method of Claim 10 wherein: [the] a frame of translucent material comprises a liquid crystal material; and the leaking further comprises applying a voltage to [the] a frame of translucent material to adapt a color of illumination that illuminates from [the] a frame of translucent material.

AMENDED CLAIM 12: The method of Claim 10 wherein: [the] a frame of translucent material comprises a thermochromic pigment; and the leaking further comprises adjusting a temperature of [the] a frame of translucent material to adapt illumination that illuminates from [the] a frame of translucent material.

AMENDED CLAIM 13: The method of Claim 10 wherein: [the] a frame of translucent material comprises a photochromatic pigment; and the leaking further comprises exposing the photochromatic pigment to ambient light to adjust an amount of light that passes through [the] a frame of translucent material.

AMENDED CLAIM 14: The method of Claim 11 further comprising: reflecting illumination proceeding out of [the] a frame of translucent material towards a frontside of the display at the liquid crystal display panel perimeter; and disposing a bezel at the liquid crystal display panel perimeter, the reflected illumination passing through the bezel.

AMENDED CLAIM 15: The method of Claim 10 wherein [the] a frame of translucent material comprises a foam disposed between liquid crystal panel and the backlight.

AMENDED CLAIM 16: A display comprising: a housing; a backlight coupled to the housing and configured to output illumination, the backlight having a backlight perimeter; a liquid crystal display panel having a display panel perimeter and coupled to the housing over the backlight, the backlight aligned to provide illumination through the liquid crystal display panel, the backlight perimeter disposed within the display panel perimeter; and a frame of translucent material having a perimeter around the liquid crystal display and a central opening at the liquid crystal display, [the] a frame of translucent material disposed between the liquid crystal display and the housing at a backside of the liquid crystal display panel to allow illumination to proceed out from the backlight perimeter to a frontside of the liquid crystal display panel outside of the display panel perimeter to illuminate the housing perimeter outside of the liquid display panel perimeter.

AMENDED CLAIM 17: The display of Claim 16 wherein [the] a frame of translucent material comprises a thermochromic pigment, the display further comprising a heating element disposed at [the] a frame of translucent material to selectively heat the thermochromic pigment.

AMENDED CLAIM 18: The display of Claim 16 wherein [the] a frame of translucent material comprises a photochromic pigment, [the] a frame of translucent material exposed to ambient light that adapts illumination from the backlight that passes through [the] a frame of translucent material.

AMENDED CLAIM 19: The display of Claim 16 further comprising: a reflective material disposed at the housing proximate [the] a frame of translucent material and aligned to direct the backlight illumination towards the frontside perimeter; and a bezel disposed at the frontside perimeter.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1,
Knapp discloses (Figs. 1 to Fig. 80) an information handling system comprising: a processor [0244] operable to execute instructions to process information; a memory (2070) interfaced with the processor and operable to store the instructions and information; a graphics processor (1853) interfaced with the processor and operable to further process the information to defined visual images for presentation at a display; a display interfaced (1411) with the graphics processor and operable to accept the information to present the visual images at a display panel integrated in a display housing, the display panel (1411) having plural pixels illuminated with white light [0024] by a backlight assembly [0027] coupled at a backside of the display panel and within a perimeter of the display panel (the backlight 4781 is located within a perimeter of the display).
Casper et al (US 20080251954) discloses the translucent material (diffuser) to have central pores (openings), but does not disclose that the diffuser is a frame.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a frame of translucent material disposed between the display panel and backlight assembly at the backside perimeter, a frame of translucent material  passing illumination from the backlight assembly towards the display outside the backside perimeter.
Regarding Claim 10,
Hirata discloses (Fig. 4) generating illumination with a backlight assembly (backlight); passing the illumination from the backlight assembly through a backside of a liquid crystal display panel (First panel) to create a visual image at a frontside of the liquid crystal display panel; the backlight assembly (backlight) having a perimeter disposed within a perimeter of the liquid crystal display panel (100); display panel.
Casper et al (US 20080251954) discloses the translucent material (diffuser) to have central pores (openings), but does not disclose that the diffuser is a frame.
 (CN101248338A) (Drawing 3b, element 324) discloses backlight assembly outside the backside perimeter to provide illumination outside of the perimeter of the display panel. and leaking illumination from the backlight assembly to outside of the perimeter (element 324 is outside the display perimeter) of the liquid crystal
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a frame of translucent material disposed between the display panel and backlight assembly at the backside perimeter, the translucent material  passing illumination from the backlight assembly towards the display outside the backside perimeter.
Regarding Claim 16,
Hirata and discloses (Fig. 4) a housing (Fig. 31); a backlight (backlight) coupled to the housing and configured to output illumination; the backlight (backlight) having a backlight perimeter (location where backlight is located); a liquid crystal display panel (first panel) having a display panel perimeter (wherever the display panel is located) and coupled to the housing over the backlight, the backlight aligned to provide illumination through the liquid crystal display panel; the backlight perimeter disposed within the display panel perimeter (the backlight is illuminating the display panel, thus backlight perimeter is disposed within the display panel perimeter).
Casper et al (US 20080251954) discloses the translucent material (diffuser) to have central pores (openings), but does not disclose that the diffuser is a frame.
 The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a frame of translucent material disposed between the display panel and backlight assembly at the backside perimeter, the translucent material  passing illumination from the backlight assembly towards the display outside the backside perimeter.
Claims 2-9 depend on Claim 1, therefore are allowable.
Claims 11-15 depend on Claim 10, therefore are allowable.
Claims 17-20 depend on Claim 16, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871